Citation Nr: 0318017	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased disability evaluation for 
lumbar paravertebral myositis, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.  

4. Entitlement to an increased disability evaluation for 
idiocyclitis in the left eye with secondary glaucoma and 
associated visual field loss, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1992.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1995 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In June 2000, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  Thereafter, in October 2000, the Board 
remanded the case to the RO for further development of the 
issues of entitlement to service connection for an eye 
disorder, entitlement to an increased rating for 
paravertebral myositis, and entitlement to an increased 
rating for chondromalaica of the left knee.  

While the case was on remand to the RO, the RO denied service 
connection for a right knee disorder in a July 2002 rating 
decision.  Additionally, the RO awarded service connection 
for idiocyclitis in the left eye with secondary glaucoma and 
associated visual field loss in an October 2002 rating 
decision.  As set forth below, the veteran has filed timely 
notice of disagreements of these decisions.  

After making efforts to comply with the requested 
development, the RO returned to the Board for further 
appellate consideration.  Thereafter, in January 2003, the 
veteran submitted a statement to the Board wherein he appears 
to raise additional issues.  This matter is referred to the 
agency of original jurisdiction for further action if 
required.  


REMAND

A remand is necessary to provide the veteran with a Statement 
of the Case addressing the issues of entitlement to service 
connection for a right knee disorder and entitlement to an 
increased rating for a left eye disability.  Under pertinent 
VA regulations, a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement (NOD).  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2002).  

Service connection for a right knee condition was denied by 
the RO in a July 2002 rating action.  The veteran was 
informed of this decision that month.  In a statement 
entitled "Letter of Disagreement" received in December 
2002, the veteran indicated that he felt that his present 
right knee disability was attributable to his service-
connected left knee disorder.  As this correspondence clearly 
indicates disagreement with the denial of service connection 
for a right knee disability, the Board construes the 
statement as a NOD to the July 2002 rating action.  

Likewise, in October 2002, the RO granted service connection 
for idiocyclitis in the left eye with secondary glaucoma and 
associated visual field loss.  An initial disability 
evaluation of 10 percent was assigned for this rating.  In 
his January 2003 "Letter of Disagreement," the veteran 
indicted that he did not agree with the decision related to 
his glaucoma and uveitis and wished to appeal the decision.  
As this correspondence clearly indicates disagreement with 
the initially disability evaluation assigned for the 
veteran's left eye disability, the Board construes the 
statement as a NOD to the disability rating assigned in the 
October 2002 rating action.  Under the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), the 
aforementioned NODs initiate review by the Board of the RO's 
denial of service connection for a right knee disorder and 
the initially disability evaluation assigned for his left eye 
disability.  Accordingly, remand is required so that a 
statement of the case may be issued on these issues.  

In addition to the foregoing, the veteran, in June 2003, 
submitted additional VA medical evidence to the Board that 
had was not of record when the most recent Supplemental 
Statement of the Case (SSOC) was issued in October 2002. 
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2002).  A review 
of the claims folder does not indicate that any such waiver 
has been received.  Therefore, remand is required the 
preparation of a SSOC.

Remand is also required to ascertain the current level of 
left knee and lower back disability that can be attributed to 
the veteran's active service.  Pursuant to the prior Board 
Remand, the veteran was afforded a VA orthopedic examination 
in June 2002.  The examination report notes that the veteran 
had a tear in the lateral meniscus horn of the left knee and 
a left L-S1 herniated nucleus pulposus.  The examiner noted 
that these disabilities overshadowed his lumbar paravertebral 
myositis and left knee chondromalacia.  However, the etiology 
of the veteran's torn lateral meniscus and/or herniated 
nucleus pulposus is not clear.  The Board is of the opinion 
that an addendum to the June 2002 examination report which 
addresses the etiology of these additional disabilities would 
be probative to determine whether either may be attributed to 
the veteran's active military service or his service-
connected left knee and lower back disabilities.  

Last, remand is required to clarify the veteran's desires for 
a hearing in his appeal.  In a statement dated in June 2003, 
the veteran wrote, "I request to have a hearing at the 
Region Office at San Juan, PR."  He did not indicated 
whether he desired a hearing before a RO hearing officer or a 
Travel Board Hearing before a Member of the Board.  While the 
veteran testified at a hearing before the Board in June 2000, 
the issues of service connection for a right knee disorder 
and an increased rating for a service-connected left eye 
disorder where not in appellate status at that time and were 
not addressed during the hearing.  The veteran should be 
allowed the opportunity to present testimony on these issues 
if so desired.  

Based on the foregoing, this case is REMANDED for the 
following development:

1.  The RO should also contact the 
veteran and ask him whether he desires a 
hearing before a Member of the Board 
sitting at the RO; or a videoconference 
hearing before a Member of the Board.  If 
the veteran indicates that he still 
desires a hearing(s), the appropriate 
hearing(s) should be scheduled, according 
to the date of his request for such 
hearing(s).

2.  The claims folder should be returned 
to the examiner who conducted the June 
2002 examinations (if unavailable, the 
claims folder should be forwarded to 
another appropriate physician(s)).  It is 
requested that the examining physician(s) 
provide an addendum to the June 2002 
examinations.  The physician(s) are asked 
to review the claims folder and note in 
the addendum that the records were 
reviewed.

a) In the addendum, the examiners 
should indicate whether it is as 
likely as not that the veteran's 
diagnosed left L5-S1 herniated 
nucleus pulposus is related to his 
period of active duty or his 
service-connected lumbar 
paravertebral myositis.  If the 
physicians believe another 
examination is required, it should 
be conducted.

b).  In the addendum, the examiners 
should indicate whether it is as 
likely as not that the veteran's 
diagnosed torn meniscus of the left 
knee is related to his period of 
active duty or his service-connected 
chondromalacia of the left patella.  
If the physicians believe another 
examination is required, it should 
be conducted.

3.  Prior to the return of the case to 
the Board, the RO should ensure that the 
requested development has been completed 
to the extent possible.

4.  Thereafter, the RO is requested to 
re-adjudicate the veteran's claim on a de 
novo basis to include consideration of 
the evidence received since the issuance 
of the October 2002 Supplemental 
Statement of the Case.  If any of the 
benefit sought are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
addressing the issues of entitlement to 
increased ratings for his service-
connected left knee and lower back 
disabilities.  

5.  The RO should also furnish the 
veteran and his representative a 
Statement of the Case addressing the 
issues of entitlement to service 
connection for a right knee disorder and 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
his service-connected left eye 
disability.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




